Matter of Syms (2016 NY Slip Op 02765)





Matter of Syms


2016 NY Slip Op 02765


Decided on April 12, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 12, 2016

Tom, J.P., Andrias, Manzanet-Daniels, Kapnick, Gesmer, JJ.


821N 4494/09

[*1]of Sy Syms, Deceased.
Anne C. Bederka, Petitioner-Respondent,
vMarcy Syms, Respondent-Respondent, Jillian Merns, et al., Objectants-Appellants.


Michael S. Haber, New York and George R. Sommers, New York, for appellants.
Skadden, Arps, Slate, Meagher & Flom LLP, New York (Lauren E. Aguiar of counsel), for Marcy Syms, respondent.
Greenfield Stein & Senior, LLP, New York (Anne C. Bederka of counsel), for Anne C. Bederka, respondent.

Order, Surrogate's Court, New York County (Nora S. Anderson, S.), entered January 26, 2015, which granted the Special Referee's motion to determine her fee for supervising pre-objection discovery and to allocate such fee among the parties, unanimously affirmed, without costs.
The amount of the fee award was justified by the qualifications of the referee and the time she reasonably spent in resolving acrimonious disputes among counsel, including issues of some complexity. There is no merit to the contention that the fee award should be limited because the estate is small, as the purpose of the discovery was to establish that the estate had been diminished by transfers as a result of undue influence and is of greater value than stated by petitioner. The allocation of the fee was a proper exercise of discretion, commensurate with the Surrogate's correct perception of the causes of the discovery delays.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 12, 2016
CLERK